UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7879


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JULIAN JODIAN JAMES, a/k/a Jamaica,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:12-cr-00013-NKM-3)


Submitted:   May 19, 2016                     Decided:   May 31, 2016


Before KING, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julian Jodian James, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Julian     Jodian      James   appeals   the   district    court’s   order

denying her 18 U.S.C. § 3582(c) (2012) motion for reduction of

sentence.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. James, No. 6:12-cr-00013-NKM-3

(W.D.    Va.   Oct.   20,    2015).     We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                        2